Order entered July 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00196-CV

                          ERNEST LANELL BRONSON, Appellant

                                                V.

                                 HSBC BANK USA, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05824-C

                                            ORDER
       The reporter’s record in this appeal is past due. By postcard dated February 15, 2019, we

notified Janet Wright, Official Court Reporter for County Court at Law No. 3, that the reporter’s

record was overdue and directed her to file the reporter’s record within ten days. By order dated

April 9, 2019, we again notified Ms. Wright the reporter’s record was overdue and ordered her

to, within thirty days, file either (1) the reporter’s record; (2) written verification no hearings

were recorded; or (3) written verification that appellant had not paid for or made arrangements to

pay for the reporter’s requested the reporter’s record. By order dated June 21, 2019, we again

ordered Ms. Wright to file within either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellant has not paid for or made

arrangements to pay for the reporter’s record within ten days. In that order, we expressly
cautioned Ms. Wright that failure to comply with the order would result in the Court taking such

actions as necessary to have her comply with the Court’s orders, including an order that she not

sit as a court reporter until she complied. To date, Ms. Wright has not complied with the Court’s

order nor otherwise communicated with the Court regarding the status of the reporter’s record in

this case.

        Therefore, we ORDER that Janet Wright, Official Court Reporter for County Court at

Law No. 3, not sit as a court reporter until she has filed either (1) the complete reporter’s record

in this appeal, (2) written verification no hearings were recorded, or (3) written verification that

appellant has not paid for or made arrangements to pay for the reporter’s record.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Sally Montgomery
        Presiding Judge
        County Court at Law No. 3

        Janet Wright
        Official Court Reporter
        County Court at Law No. 3

        Dallas County Auditor’s Office

        All parties



                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE